Per Curiam.

We adopt the findings and conclusions of the board, but not its recommendation. Our review of the record indicates that respondent had suffered from his illness for at least twenty years. When he believed in September 1992 that he was entering another biannual manic cycle, he sought out the aid of a physician. He took the prescribed lithium until it ran out, but failed to keep a follow-up appointment. As a result, the physician was unable to monitor respondent’s lithium level and make further prescriptions of the correct dosage.
We believe that respondent, knowing of his genetic illness, had a continuing responsibility to himself and to his clients to scrupulously monitor his condition *88and to follow the dictates of his physician. As the board found, respondent’s failure to do so was the direct cause of the majority of these disciplinary violations. Respondent’s violation of DR 2-107(A)(2) occurred after respondent’s condition was under control. Therefore, respondent is hereby suspended from the practice of law for two years. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, Pfeifer, Cook and Lundberg Stratton, JJ., concur.
F.E. Sweeney, J., dissents and would adopt the recommendation of the board.